DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. 
The abstract of the disclosure is objected to because it contains more than 150 words. Correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“imaging unit” in claims 1 and 4-5 as described in paragraph [0060] of US-Pub.20200163538.
“medical tool detection unit” in claims 1 and 9.
“image processing unit” in claims 1-9 as described in paragraph [0151] of US-Pub.20200163538.
“lens unit” in claims 4-5 as described in paragraph [0059] of US-Pub.20200163538.
“control unit” in claims 4-5 as described in paragraph [0157] of US-Pub.20200163538.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim limitation “medical tool detection unit” in Claims 1 and 9 described in specification paragraphs [0077]-[0079], [0111]-[0113], [0118], [0136], [0140], [0151]-[0153], [0174]-[0176] and [0223], but the disclosure contains insufficient structure regarding this claim limitation to perform the functions provided in the claim.  
Claims 2-8 are rejected at least for being dependent from claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “medical tool detection unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is missing any structure that performs the function in the claim. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Objections
Claim 7 is objected to under 37 CFR 1.75 as being a substantial duplicate of Claim 6. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuruta et al. (US 20130345513).
Regarding Claim 1, Tsuruta et al. disclose an image acquisition system (1), comprising: a light source unit (a light source apparatus 2) that applies, to an affected part (Fig.6, subject part) in which a medical tool (Fig.6, [0059] forceps 6 by trocar) that emits fluorescence by irradiation with excitation light is present (abst. a second fluorescent substance provided on a treatment instrument ; [0054]-[0059] treatment portion 6a at a distal end portion of the shaft portion 6b, a phosphor 161; a fluorescent medical agent that is excited by light in the wavelength band EW1 is administered to an examinee in advance and the administered fluorescent medical agent), 
normal light ([0051] performing white light observation) and the excitation light ([0050] the excitation light emitted from the excitation light source 44);
an imaging unit (imaging pickup unit 20) that images the affected part under irradiation with the excitation light (excitation light source 44) and under irradiation with the normal light ([0058]-[0061] the distal end portion of the rigid insertion portion 30 to a position where a white light image including the subject part),
and acquires a first image signal obtained by imaging the fluorescence ([0051]-[0056] a fluorescence image (monochrome image) according to a fluorescence image and observation assist information obtained by processing performed by the CPU 38) and a second image signal obtained by imaging the normal light ([0025] white light for white light observation as illuminating light; [0051] performing white light observation); 
a medical tool detection unit (3) that detects, on a basis of the first image signal, an area in which the medical tool is present in a first image obtained from the first image signal (Figs. 6-7 and 11, [0089] an observation image in which a position of the treatment portion 6a relative to a position of the fluorescence region can be estimated; [0059]-[0062] the distal end portion of the rigid insertion portion 30 to a position where a white light image including the subject part and the phosphor 161 of the forceps 6, can be displayed on the monitor 4); 
and an image processing unit that generates a display image using a result of detecting the area in which the medical tool is present and the second image signal (Figs. 6-7 and 11, [0049]-[0051] a white light image (color image) according to a white light image is displayed on the monitor 4; [0059]-[0062] the distal end portion of the rigid insertion portion 30 to a position where a white light image including the subject part and the phosphor 161 of the forceps 6, can be displayed on the monitor 4).
Regarding Claim 2, Tsuruta et al. disclose the system according to claim 1,
wherein the image processing unit sets (image processed by the image processing apparatus 3), on a basis of the result of detecting the area in which the medical tool is present (Figs.6-7), an area in which the medical tool is present in a second image obtained from the second image signal (Figs. 6-7 and 11, [0045], [0049]-[0051] an instruction for performing white light observation; [0025], [0059]-[0062] the distal end portion of the rigid insertion portion 30 to a position where a white light image including the subject part and the phosphor 161 of the forceps 6, can be displayed on the monitor 4),
and generates the display image by performing image processing on the area in which the medical tool is present in the second image or an area other than the area in which the medical tool is present the second image (Figs. 6-7 and 11, [0049]-[0051] instruction for performing white light observation is provided via the input operation section 36 (at the time of white light observation), a white light image according to a white light image is displayed on the monitor 4; [0025], [0059]-[0062] the distal end portion of the rigid insertion portion 30 to a position where a white light image including the subject part and the phosphor 161 of the forceps 6, can be displayed on the monitor 4 by image processing apparatus 3).
Regarding Claim 9, Tsuruta et al. disclose a control apparatus (Fig.1), comprising: a medical tool detection unit (3) that detects, on a basis of a first image signal obtained by imaging an affected part under irradiation with excitation light ([0009] light source apparatus that emits excitation light in a wavelength band including a first wavelength band for exciting a first fluorescent substance accumulated in a subject part inside a body cavity), 
an area in which a medical tool is present in a first image obtained from the first image signal (Fig.6-7 and 11, [0025] supplying excitation light for fluorescence observation; image pickup apparatus 10 that applies the illuminating light supplied from the light source apparatus 2 to an object, picks up an image of return light emitted from the object), 
the medical tool being present in the affected part (Fig.6, subject part) and emitting fluorescence by irradiation with the excitation light (Figs.6-7 and 11, subject part; [0025] supplying excitation light for fluorescence observation); 
and an image processing unit (image processed by the image processing apparatus 3) that generates a display image using a result of detecting the area in which the medical tool is present (Figs.6-7 and 11, [0025] subject area; displays, e.g., an image processed by the image processing apparatus 3) 
(Figs.6-7 and 11, subject area; [0025] white light for white light observation as illuminating light; [0051] performing white light observation).
 	Regarding Claim 10, Tsuruta et al. disclose an image acquisition method (Fig.1), comprising: acquiring a first image signal by imaging an affected part under irradiation with excitation light ([0009] light source apparatus that emits excitation light in a wavelength band including a first wavelength band for exciting a first fluorescent substance accumulated in a subject part inside a body cavity), 
a medical tool being present in the affected part and emitting fluorescence by irradiation with the excitation light (Fig.6-7 and 11, [0025] supplying excitation light for fluorescence observation; image pickup apparatus 10 that applies the illuminating light supplied from the light source apparatus 2 to an object, picks up an image of return light emitted from the object); 
acquiring a second image signal by imaging the affected part under irradiation with normal light (Figs.6-7 and 11, subject area; [0025] white light for white light observation as illuminating light; [0051] performing white light observation); 
detecting an area in which the medical tool is present in a first image obtained from the first image signal (Figs. 6-7 and 11, [0089] an observation image in which a position of the treatment portion 6a relative to a position of the fluorescence region can be estimated; [0059]-[0062] the distal end portion of the rigid insertion portion 30 to a position where a white light image including the subject part and the phosphor 161 of the forceps 6, can be displayed on the monitor 4);
(Figs. 6-7 and 11, [0049]-[0051] a white light image (color image) according to a white light image is displayed on the monitor 4; [0059]-[0062] the distal end portion of the rigid insertion portion 30 to a position where a white light image including the subject part and the phosphor 161 of the forceps 6, can be displayed on the monitor 4). 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuruta et al. (US 20130345513) in view of On (US 20120262559).
Regarding Claim 3, the device of Tsuruta et al. disclose the claimed invention as discussed above concerning claim 2, but does not teach wherein the image processing unit generates the display image by performing image processing of correcting image shake of the area in which the medical tool is present in the second 
On teaches wherein the image processing unit generates the display image by performing image processing of correcting image shake of the area ([0039] image processing section 207 performs image processing on the image transmitted from the shake correction section 205) in which the medical tool is present in the second image or the area other than the area in which the medical tool is present in the second image ([0176]-[0181] shake correction effect can be reliably obtained by thus controlling the level of the shake correction process corresponding to each light source when performing a medical examination while selectively using the special light source or the white light source; [0184] white light image and the special light image may be an in vivo image, and the specific wavelength band included in the in vivo image may be the wavelength band of fluorescence produced by a fluorescent substance).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsuruta et al. to have wherein the image processing unit generates the display image by performing image processing of correcting image shake of the area in which the medical tool is present in the second image or the area other than the area in which the medical tool is present in the second image as taught by On in order to remove blurred image while in operation of the endoscope ([0003]-0006) of On).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuruta et al. (US 20130345513) in view of Morita (US 20100245551).
Regarding Claim 4, the device of Tsuruta et al. disclose the claimed invention as discussed above concerning claim 2, but does not teach a lens unit that condenses the excitation light and the normal light on the imaging unit; and a control unit that controls driving of the lens unit, wherein the image processing unit calculates an automatic focus detection value in the area other than the area in which the medical tool is present in the second image, and the control unit controls driving of the lens unit on a basis of the calculated automatic focus detection value.
Morita teaches a lens unit (lens 23) that condenses the excitation light and the normal light on the imaging unit ([0029] light source device 10 functions as a light source unit that applies excitation light that excites a fluorescent agent and white light; a condenser lens 13 that concentrates the collimated light);
and a control unit (controller 39) that controls driving of the lens unit (lens 23), wherein the image processing unit calculates an automatic focus detection value in the area other than the area in which the medical tool is present in the second image ([0056]-[0057] the correction processor 36 corrects the luminance of the white light image to be processed according to the variation component of each pixel that varies with an increase or decrease in imaging distance between the object and the reflected light imaging unit 26), 
and the control unit (controller 39) controls driving of the lens unit on a basis of the calculated automatic focus detection value ([0056]-[0057] according to the variation component of each pixel that varies with an increase or decrease in imaging distance between the object and the reflected light imaging unit 26).
.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuruta et al. (US 20130345513) in view of Ozawa et al. (US 20110237894).
Regarding Claim 5, the device of Tsuruta et al. disclose the claimed invention as discussed above concerning claim 2, but does not teach a lens unit that condenses the excitation light and the normal light on the imaging unit; and a control unit that controls driving of the lens unit, wherein the image processing unit calculates an automatic exposure detection value in the area other than the area in which the medical tool is present in the second image, and the control unit controls driving of the lens unit on a basis of the calculated automatic exposure detection value.
Ozawa et al. teach a lens unit (imaging lens 21) that condenses the excitation light and the normal light on the imaging unit ([0033]-[0037] the white illumination light source comprises a semiconductor light-emitting device and a wavelength conversion member including a phosphor which is excited at an emission wavelength of the semiconductor light-emitting device); 
(a control section 63) that controls driving of the lens unit ([0045] Fig.1, control section connected to a magnification-varying movable lens driven via a zoom control section 81), 
wherein the image processing unit (image processing unit 30) calculates an automatic exposure detection value in the area other than the area in which the medical tool is present in the second image ([0054] control section 63 automatically sets the shutter speed, the aperture, etc. according to the observation magnification using the automatic exposure AE program),
 and the control unit controls driving of the lens unit on a basis of the calculated automatic exposure detection value ([0054] When a subject is bright, correct exposure is obtained by evenly adjusting the aperture and the shutter speed. When a subject is sufficiently bright, the lens aperture is set at a minimum value and the exposure is adjusted by the shutter speed).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsuruta et al. to have a lens unit that condenses the excitation light and the normal light on the imaging unit; and a control unit that controls driving of the lens unit, wherein the image processing unit calculates an automatic exposure detection value in the area other than the area in which the medical tool is present in the second image, and the control unit controls driving of the lens unit on a basis of the calculated automatic exposure detection value as taught by Ozawa et al. in order to provide an observation image can be varied continuously as the observation magnification is varied by a zoom magnification varying .
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruta et al. (US 20130345513) in view of Yasuda et al. (JP 2012085916 translation included).
Regarding Claims 6 and 7, the device of Tsuruta et al. disclose the claimed invention as discussed above concerning claim 2, but does not teach wherein the image processing unit generates the display image by performing image processing for color correction on the area in which the medical tool is present in the second image.
Yasuda et al. teach wherein the image processing unit (image processing unit 117) generates the display image by performing image processing for color correction on the area in which the medical tool is present in the second image ([0055] color tone correction unit 116 supplements the component of the B image that is cut or reduced by the excitation light cut filter 32 in the white light image; [0076] display gradation processing unit 122 performs display gradation processing for converting a white light image).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsuruta et al. to have wherein the image processing unit generates the display image by performing image processing for color correction on the area in which the medical tool is present in the second image as taught by Yasuda et al. in order to provide increasing the sensitivity of a fluorescent image and improving the image quality of the autofluorescence image ([0006]-[0007] of Yasuda et al.).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuruta et al. (US 20130345513) in view of Kaneko et al. (US 5749830).
Regarding Claim 8, the device of Tsuruta et al. disclose the claimed invention as discussed above concerning claim 2, but does not teach wherein the image processing unit generates the display image by performing image processing of superimposing the first image and the second image.
Kaneko et al. teach wherein the image processing unit (processor 64) generates the display image (video monitor 66) by performing image processing of superimposing the first image and the second image (abst., multimode light source for producing white light, fluorescence excitation light, or fluorescence excitation light with a reference reflectance light; [0080] and [0098] processor receives image signals from the image sensor, combines image signals from a first group of pixel elements to form a first image formed by fluorescence light, and combines image signals from a second group of pixel elements to form a second image formed by reflectance light. A video monitor simultaneously superimposes the first and second images).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsuruta et al. to have wherein the image processing unit generates the display image by performing image processing of superimposing the first image and the second image as taught by Kaneko et al. in order to provide capability of performing observation by integrating a normal-light camera and a fluorescent-light camera when a normal image and a fluorescent image are photographed by corresponding cameras (col.3, lns.37-55 of Kaneko et al.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20070203413 A1		Frangioni; John V.
US 6863650 B1			Irion; Klaus M.
US 20160252716 A1		Nakamura; Masaaki et al.
US 20180332227 A1		Inose; Kenji et al.
US 20150230698 A1		Cline; Richard W. et al.
US 20040186351 A1		Imaizumi, Katsuichi et al.
Frangioni (US 20070203413) discloses a medical imaging system including a light mixer 502 combining a visible light source, which may be NIR-depleted and/or IR-depleted, or depleted in some other wavelength range for a particular application, with an excitation source, which may be a NIR or IR fluorescence excitation light source or some other light source selected for a particular imaging application. The lens 112 may include one or more optical coatings suitable for the wavelengths to be imaged, and may provide for manual, electronically-assisted manual, or automatic control of zoom and focus. (See figure below and [0070], [0094]).


    PNG
    media_image1.png
    576
    516
    media_image1.png
    Greyscale


Irion (US 6863650) discloses an endoscopic instrument. When the instrument, coated with the fluorescing substance, is slid into the trocar, the functionality of the system can be checked by way of the fluorescing substance distributed over the inner side surface. It is in fact additionally possible to adjust various parameters--for example sufficient power density of the excitation light or the spectral composition of the excitation light--optimally for the particular application.  (See figure below and summary).

    PNG
    media_image2.png
    474
    391
    media_image2.png
    Greyscale

Nakamura et al. (US 20160252716) disclose an projection system. FIG. 13 shows the wavelength bands of the fluorescent light and the excitation light of indocyanine green that is the photosensitive substance contained in the subject as well as the light from the external light source such as the shadowless lamp 7 and the fluorescent lamp 8. The light from the external light source includes the wavelength band components of the near-infrared region as well as the visible light region because of the characteristics of the light source. Therefore, the external light partially overlaps with the fluorescent light of indocyanine green in a certain wavelength band. For example, a spectrum of a fluorescent lamp generating white light includes a wavelength band component of a near-infrared region.  (See figure below and [0113]-[0121]).

    PNG
    media_image3.png
    403
    529
    media_image3.png
    Greyscale

Inose et al. (US 20180332227) disclose an image processing device includes: a movement-amount calculating unit that calculates a movement amount of an object image between a latest frame and a past frame in the same color channel; a shake-correction-amount calculating unit that calculates a shake correction amount for the latest frame on the basis of the movement amount.  (See figures and [0006]-[0008]).
Cline et al. (US 20150230698) disclose a fluorescence endoscopy video system including a multimode light source for producing white light, fluorescence excitation light, or fluorescence excitation light with a reference reflectance light.  (See figures and claim 1).
Imaizumi et al. (US 20040186351) disclose an endoscope. Excitation light for normal light observation with wavelengths in the visible spectrum, which is output from a lamp, and excitation light with wavelengths in the infrared spectrum for exciting a fluorescent substance characteristic of being accumulated readily in a lesion are irradiated simultaneously to a living tissue, to which the fluorescent substance has been 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795